                                                                                 3/19/19

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

NISSAN MOTOR ACCEPTANCE                                 CV-19-16-H-CCL
CORPORATION,

                                 Plaintiff,
                                                  Temporary Restraining Order
    vs.

 ROBERT ALLEN NISSAN OF
 HELENA, INC., and ROBERT T.
 ALLEN, individually,

                              Defendants.

      Before the Court is a motion for temporary restraining order and

preliminary injunction filed by Plaintiff Nissan Motor Acceptance Corporation

("NMAC") on March 6, 2019. Rather than issuing the requested emergency

temporary restraining order without providing the defendants with an opportunity

to be heard, the Court set a status conference for today's date. Plaintiff was

represented at the status conference by local counsel, Pamela D. Combo of

Witherspoon Kelley and by pro hac vice counsel Andrew S. Elliott of Severson &

Werson. Defendants were represented by Murry Warhank of Jackson, Murdo &

Grant, P.C.
PROCEDURAL BACKGROUND

        Complaint

        Plaintiff filed what it terms a "Verified Complaint" on Friday, February 22,

2019. Plaintiffs complaint names two defendants, Robert Allen Nissan of

Helena (Nissan of Helena) and Robert T. Allen, an individual. (Doc. 1, Comp!. at

1 4).   Robert T. Allen (Allen) is named individually as the guarantor of

Defendant Nissan of Helena. The defendants are also identified as agents of one

another. (Doc. 1 at 1 6). The complaint contains seven claims for relief. The

first claim for relief is for breach of the Wholesale Agreement between NMAC

and Nissan ofHelena. 1 (Doc. 1 at 1129 - 34). In its prayer for relief as to the

first claim, Plaintiff seeks damages of over $6. 7 million, with interest and charges

as allowed under the Wholesale Agreement. (Doc. 1 at 14, 1 1).

        In its second claim for relief, Plaintiff is bringing an action for "claim and

delivery" under Mont. Code Ann.§§ 27-17-101 through 27-17-405. Plaintiff

alleges that it has a security interest in all the collateral described in the

Wholesale Agreement and that it is entitled to immediate possession of that

collateral based on Defendant's defaults under the Wholesale Agreement. (Doc.

        1
          Plaintiff refers to Defendant singular in the cited paragraphs without identifying which
defendant, which is not particularly helpful. Robert T. Allen signed the wholesale agreement as
the President of Nissan of Helena. (Doc. 1-1).

                                         Page 2 of 15
1 at ,i,i 35 - 44). In its prayer for relief as to its second claim, Plaintiff asks the

Court to enter an order to show cause why a writ of possession should not be

directed to the Sheriff of Lewis and Clark County to seize all personal property in

which Plaintiff has a security interest. (Doc. 1 at 14, ,i 2). 2

       The third claim for relief seeks injunctive relief under Fed. R. Civ. P. 65.

(Doc. 1 at ,i,i 45 - 48 and at 15, ,i 3). NMAC alleges that it has a perfected

security interest in the collateral described in the Wholesale Agreement (Doc. 1 at

,i,i 13 - 14) and that Defendant has violated the Wholesale Agreement by failing

to "hold in trust and pay, without demand, the unpaid balance of any advance

made by NMAC with respect to a Vehicle at or near the date on which the

Vehicle was sold, leased, or placed into use by Defendant." (Doc. 1 at ,i 15).

Defendant refers to such vehicles as being "sold out of trust" or "SOT." (Doc. 1

at ,i 7). Plaintiff alleges that it "has demanded Defendant pay the amounts owing

and all of its other obligations, or to surrender the Collateral, but despite this

demand, Defendant has failed and refused to do so." (Doc. 1 at ,i 33). Plaintiff

alleges that "Defendant's wrongful conduct in failing to turn over to NMAC the

Vehicles, and other Collateral in which NMAC has a security interest has caused


       2
          The parties should be prepared to address whether this Court has jurisdiction to issue an
order to the Lewis and Clark County Sheriff at the hearing on the order to show cause.

                                         Page 3 of 15
and will continue to cause great and irreparable injury to NMAC unless and until

enjoined and restrained by order of this Court." (Doc. 1 at 146). In its prayer for

relief as to its third claim, Plaintiff seeks "a temporary restraining order,

preliminary injunction and permanent injunction, each prohibiting Defendants

and their principals, agents, employees and other representatives from selling,

diverting, commingling, depositing, spending, or otherwise disposing of proceeds

of the lease, sale or other disposition of any and all Vehicles and other personal

property of Defendant in which NMAC has a security interest, and from doing

anything with the proceeds and other income of same, other than paying them

over to NMAC or depositing the same into Court." (Doc. 1 at 15, 13).

      The fourth claim for relief seeks specific performance of that portion of the

Wholesale Agreement that requires Defendant and its agents to assemble and

deliver the collateral to NMAC. (Doc. 1 at 1149 - 53 and 15, 1 4).

      Plaintiff seeks damages of approximately $5,492.41, with interest and

charges as allowed under the Sign Lease Agreement for breach of that agreement

in its fifth claim for relief. (Doc. 1 at 11 54 - 57 and 15, 1 5). In it sixth claim for

relief, Plaintiff seeks damages of over $38,000 with interest and charges for

Defendants' violation of the Lease Agreement. (Doc. 1 at 1158 - 64). Plaintiff

uses the term "Lease Agreement" to refer to the Lease Plan Financing and

                                     Page 4 of 15
Security Agreement. (Doc. 1 at 121 ). In its prayer for relief as to its sixth claim,

Plaintiff seeks "damages under the Lease Agreement in the sum of approximately

$38,650.52, with interest and charges as allowed under the Sign Lease

Agreement." (Doc. 1 at 15, 16).

      Plaintiffs seventh claim for relief is the only claim directed specifically at

Defendant Robert T. Allen and is based on his execution of a Continuing

Guaranteed Agreement guaranteeing the full payment of all obligations of

Defendant to NMAC. (Doc. 1 at 1165 - 70). Plaintiff seeks damages of over

$6. 7 million from Defendant Robert T. Allen in its prayer for relief as to the

seventh claim. (Doc. 1 at 15, 17).

      Motion for Order to Show Cause

      Plaintiff filed a motion for an order to show cause on Plaintiffs second

claim for relief (claim and delivery under Montana law) late on the afternoon of

February 28, 2019. (Doc. 6). On March 1, 2019, this Court set a hearing on

Plaintiffs motion for March 29, 2019. (Doc. 7). The Court noted in its March 1,

2019, order that it was not its usual practice to enter an order to show cause as to

a party that had not yet been served and ordered Plaintiff to serve both defendants

with a summons and complaint, a copy of the motion, and a copy of the order on

or before March 5, 2019.

                                     Page 5 of 15
       Service

       The summons and complaint, a copy of the motion, and a copy of the order

were served on a legal assistant at Jackson, Murdo & Grant, the Registered Agent

for Defendant Robert Allen Nissan of Helena, on March 4, 2019. (Doc. 13).

      The summons and complaint, a copy of the motion, and a copy of the order

were served on Defendant Robert T. Allen at the dealership on March 4, 2019.

(Doc. 14).

      Motion for TRO and Preliminary Injunction

      On March 6, 2019, Plaintiff filed a Motion for Temporary Restraining

Order and Preliminary Injunction. (Doc. 8). Plaintiffs motion is supported by a

brief (Doc. 9) and by the affidavit of Jeff Griffin. (Doc. 10). Mr. Griffin is

NMAC's Senior Manager, Special Credit, and is responsible for the Nissan of

Helena account. (Doc. 10 at ,i 1). Mr. Griffin also serves as the custodian of

records for NMAC and lays the foundation for the business records that are

attached to his affidavit. (Doc. 10 at ,i 2).

      On March 8, 2019, after receiving notice that the defendants had been

served with the summons and complaint and the Court's March 1, 2019, order,

the Court set this status conference and ordered Plaintiff to serve the motion,



                                      Page 6 of 15
affidavit and brief, and the March 8, 2019, order on each defendant. Service was

accomplished on March 11, 2019. (Docs. 16 and 19).

LEGAL STANDARDS

      The purpose of a temporary restraining order is to preserve the status quo

and prevent irreparable harm until the motion for preliminary injunction can be

heard. See Granny Goose Foods, Inc. v. Brotherhood a/Teamsters & Auto Truck

Drivers, 415 U.S. 423,429, 94 S.Ct. 1113, 39 L.Ed.2d 435 (1974). The

temporary restraining order can be granted without providing the opposing party

an opportunity to be heard, "if specific facts in an affidavit or verified complaint

clearly show that immediate and irreparable injury, loss, or damage will result to

the movant before the adverse party can be heard in opposition." Rule 65(b)(l),

Fed. R. Civ. P. Defendants have had notice of this case since March 4, 2019, and

were notified about this status conference on March 11, 2019. Defendants have,

therefore, been given the opportunity to be heard in opposition to the motion.

      The legal standard for granting a temporary restraining order is the same as

the legal standard for granting a preliminary injunction. See Stuhlbarg Int 'l Sales

Co., Inc. v. John D. Brush & Co., Inc., 240 F.3d 832, 839 n.7 (9 th Cir. 2001). A

plaintiff seeking preliminary injunction must establish (I) likely success on the

merits; (2) likely irreparable harm in the absence of preliminary relief; (3) that the

                                    Page 7 of 15
balance of equities tips in the plaintiffs favor; and (4) that an injunction is in the

public interest. Winter v. Natural Res. Def Council, Inc., 555 U.S. 7, 20, 129

S.Ct. 365, 172 L.Ed.2d 249 (2008) (rejecting the sufficiency of the mere

"possibility" of irreparable harm but rather requiring "likely" irreparable harm).

      "The court may issue a preliminary injunction or a temporary restraining

order only if the movant gives security in an amount that the court considers

proper to pay the costs and damages sustained by any party found to have been

wrongfully enjoined or restrained." Fed. R. Civ. P. 65(c). The United States

Court of Appeals for the Ninth Circuit recognizes that district courts have

discretion under Fed. R. Civ. P. 65(c) to determine the amount of security

required and to hold that no security is required, "[d]espite the seemingly

mandatory language" of the rule. Johnson v. Couturier, 572 F .3d 1067, 1086 (9 th

Cir. 2009).

ANALYSIS

      I.      Probability of Success on the Merits

      Mr. Griffin's affidavit and the documents attached to it demonstrate that in

April of 2009, Defendant Robert T Allen signed the Automotive Wholesale

Financing Agreement and Security Agreement, referenced by Plaintiff as the

Wholesale Agreement, in his capacity as President ofNissan of Helena. (Doc.

                                    Page 8 of 15
10-1 ). Defendant Nissan of Helena granted NMAC a security interest in the

property described in section 2.4 of the agreement, collectively referred to as the

collateral. (Doc. 10-1 at ,r,r 2.4.1 through 2.4.5). NMAC perfected its security

interest in the collateral by filing a UCC-1 financing statement with the Office of

the Secretary of State of Idaho on April 3, 2009. (Doc. 10 at ,r 10 and Doc. 10-2).

      Defendant Nissan of Helena agreed that upon disposition of any property it

would "promptly pay NMAC the amount due related to the item sold, together

with interest, in accordance with NMAC's Wholesale Floor Plan Payoff Policy."

(Doc. 10-1 at 2, ,r 2.3.1). Defendant Nissan of Helena agreed that upon

Defendant's default, NMAC had the right to take possession of the collateral and

require Defendant Nissan of Helena to assemble all items of collateral and make

itavailabletoNMAC. (Doc. l0at,r 13).

      During wholesale inventory audits conducted in early January, Plaintiff

determined that Defendant breached the Wholesale Agreement due to its failure

to timely pay for nineteen vehicles. (Doc. 10 at ,r 19). Rather than curing the

default, as Plaintiff demanded, Defendant sold additional vehicles out of trust,

leading to the filing of the complaint in this case. (Doc. 10 at ,r,r 20 - 22).

Plaintiff performed another audit in early March and learned that Defendant had

sold an additional twenty-five vehicles out of trust. (Doc. 10 at ,r 24).

                                     Page 9 of 15
      Plaintiff loaned money to Robert Allen Nissan of Helena, was granted a

security interest in certain collateral, and has failed to repay the loan as required

under the wholesale agreement. These facts are sufficient to show that Plaintiff

is likely to succeed on the merits of its breach of the wholesale agreement claim.

      2.     Irreparable Harm

      As of February 22, 2019, when the complaint was filed, Defendant Robert

Allen Nissan of Helena had already sold 25 vehicles "out of trust" and $795,584

was due and owing from Defendant to Plaintiff for those vehicles. (Doc. IO at ~

21). As of March 5, 2019, Defendant Robert Allen Nissan of Helena had sold an

additional twenty-five vehicles "out of trust," increasing the "sold out of trust" or

"SOT" balance from $795,584 to over $1.2 million. (Doc. 10 at~ 24).

      Plaintiff is harmed when a vehicle is "sold out of trust" because the

collateral is gone. Plaintiff cannot recover a vehicle sold to a customer in the

ordinary course of business under Mont. Code Ann. 30-9A-320. Plaintiff has

already suffered substantial harm as the result of Defendant's defaults. Defendant

has demonstrated that it will continue to sell vehicles out of trust and Plaintiff

will suffer irreparable harm if this Court does not restrain Defendant Robert Allen

Nissan from continuing to sell vehicles out of trust.

                                    Page 10 of 15
      3.     Balance ofEguities & the Public Interest

      Plaintiffs security interests have been substantially harmed due to

Defendant's defaults and the balance of equities and public interest weighs in

favor of the temporary restraining order.

CONCLUSION

      The Court concludes that Plaintiff has clearly demonstrated a likelihood of

success on the merits, a threat of imminent and irreparable harm, the balance of

equities tipping in its favor, and a furtherance of the public interest, all in support

of the granting of a temporary restraining order.

FINDINGS OF FACT

      1.     Defendants received timely and proper notice of this hearing.

      2.     Plaintiff has established the probable validity of its security interest

in, and claim to possession of, the vehicles identified on the attached Exhibit A

and all of Defendant's furniture, fixtures, machinery, supplies and other

equipment, all motor vehicles, tractors, trailers, implements, service parts and

accessories and other inventory of every kind, all accounts, contract rights, chattel

paper and general intangibles as described in the attached Exhibit B.

      The parties having stipulated to the following in open court,



                                    Page 11 of 15
      IT IS HEREBY ORDERED that Defendants and their principals, agents,
employees and other representatives:
      I. May sell or lease the Collateral in the ordinary course of business only as
provided in this Order:
      a.    At the time of any sale or lease of any vehicle, Defendant shall
      immediately notify NMAC of such sale or lease via email to the following
      email address: Jeffry.Griffin@nissan-usa.com, by promptly delivering or
      faxing to NMAC a true copy of the written contract of such retail sale or
      lease at 8900 Freeport Parkway, Irving, Texas 75063 (fax: 972 607-8236)
      and by notifying NMAC's representative on site at 3135 Prospect Ave.,
      Helena, MT 59601.
      b.    Defendant shall tum over possession to NMAC and NMAC shall
      maintain physical custody of titles and manufacturers certificates of origin
      ("MCO") for all vehicles in which NMAC has a lien or security interest,
      whether or not financed by NMAC.
      c.    Before delivery to a customer of a vehicle identified on the attached
      Exhibit A, and within one business day from Defendant's receipt of any of
      the sale proceeds for any retail sale or lease of a vehicle, including any
      vehicle identified on Exhibit A that has been sold or leased on or before the
      date of this Order for which Defendant received proceeds before or after the
      date of this Order, Defendant shall immediately and forthwith remit to
      NMAC by cashier's check delivered to NMAC's representative on site at
      3135 Prospect Ave., Helena, MT 59601 or by wire transfer or direct
      payment to NMAC's bank in accordance with the wire instructions provided
      to Defendant by NMAC all amounts received by Defendant up to the
      amount advanced by NMAC to Defendant to acquire the vehicle (the

                                   Page 12 of 15
"Advanced Price"). Defendant may not pay such amounts to NMAC via
electronic funds transfer ("EIPP"). Any proceeds in excess of the Advanced
Price on a particular vehicle may be retained by Defendant to use towards
its operating expenses. NMAC's security interest continues to attach to the
proceeds in excess of the Advanced Price to the extent they are not used to
cover operating expenses;
d.    Before delivery to a customer of a vehicle not identified on the
attached Exhibit A (the "Non-Floored Vehicles"), and within one business
day from Defendant's receipt of any of the "cash" proceeds of such sale or
lease of a Non-Floored Vehicle, Defendant shall immediately and forthwith
remit to NMAC by cashier's check delivered to NMAC's representative on
site at 3135 Prospect Ave., Helena, MT 59601 or by wire transfer or direct
payment to NMAC's bank in accordance with the wire instructions provided
to Defendant by NMAC funds received by Defendant in the amount of 80%
of Defendant net sale price of the Non-Floored Vehicle after payment of
taxes, registration, and licensing. Defendant may not pay such amounts to
NMAC via EIPP.
e.    Should Defendant receive any vehicle as a "trade-in" for the payment
of a vehicle or a Non-Floored Vehicle, Defendant shall notify NMAC
within one business day of receiving the trade-in by email to the following
email address: Jeffry.Griffin@nissan-usa.com and by notifying NMAC's
representative on site at 3135 Prospect Ave., Helena, MT 59601.
Furthermore, Defendant shall promptly pay or satisfy any liens or amounts
owing against the trade-in vehicle. Defendant may subsequently sell the
trade-in as a Non-Floored Vehicle in accordance with subparagraphs a, b, c
and d above;

                            Page 13 of 15
      f.     Trades or transfers of vehicles by Defendant with other dealers
      ("Dealer Trades") are prohibited;
      g.     Defendant shall limit the use of Demonstrator Vehicles to customer
      test drives ofno more than 24 hours in duration.
      h.     Defendant may sell parts, accessories, or related supplies ("Parts") in
      the ordinary course of its service department's business but Defendant shall
      use the proceeds from the cost of the Parts sold to either (1) buy
      replacement Parts, or (2) pay Defendant's invoice cost on account of part's
      sales, in the form of cashier's checks or other immediately available funds
      to NMAC. While Defendant continues to use parts, it must replenish the
      parts inventory to adequately protect and maintain NMAC's collateral
      position. Defendant shall submit to NMAC a written accounting upon its
      request of the following:
             1.     Parts sold the previous week;
             11.    Parts ordered as replacements the previous week; and,
             111.   Payment for any parts not replaced the previous week.
      2.     Defendant is restrained from removing any of the Collateral in such
manner as to make it less available to seizure by levying officer and/or impairing
the value of the subject Collateral.
      3.     Defendant shall permit NMAC and its authorized agents and
employees to enter upon Defendant's sales lot and business offices located at 313 5
Prospect Ave., Helena, MT 59601 during business operating hours. NMAC shall
be authorized to hold possession of keys to all vehicles, to be present while all
mail and other package deliveries are opened and to review the cash receipts
journals on a daily basis. NMAC is authorized to conduct audits and inspections
of the Collateral and Defendant's books and records, including making

                                       Page 14 of 15
photocopies thereof. Defendant shall deliver copies of all bank statements and
daily website bank statements, contracts in transit and lien payoff schedules to
NMAC within one hour of receipt by Defendant of such statements each day.
      4.    Defendant must, and its managers, members and employees must
cause Defendant to, comply with all its agreements with NMAC.
       5.   In the event that Defendant violates any term or terms of this
Temporary Restraining Order, NMAC may file an application to enforce the
Temporary Restraining Order. The Court may review such ex parte application
prior to the date of the hearing on the temporary injunction and the Court may
enter an order to enforce the terms of this Temporary Restraining Order as
reasonably necessary, including, but not limited to, issuing an immediate order for
writ of possession or turn-over of funds or imposition of sanctions.
      IT IS FURTHER ORDERED that Plaintiff shall not be required to provide
security.
      IT IS FURTHER ORDERED that an expedited hearing of Plaintiff's Motion
for Preliminary Injunction is set down on Thursday, March 28, 2019, at 10 :00 a.m.
in Courtroom II, United States Courthouse, Helena.                                    +
                 11 -{A
      Dated this /  day of March, 2019.      /   ;2, 0 3
                                                            .
                                                           <i)
                                                                 1e&cJ r.'dt- /f /J
                                                                        f •
                                                                                      -



                         SE~JUDGE




                                  Page 15 of 15
